DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Claims 1 – 13 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claim(s) 1 – 15 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 recites:
“detecting address and attribute information of the plurality of Bluetooth device nodes which is connected directly with the first Bluetooth device node based on the heartbeat message of the first Bluetooth device node.”

It is not clear how the address and attribute information of other devices connected to the first Bluetooth device node may be detected “based on the heartbeat message of the first Bluetooth device node”. Indeed, if “the heartbeat message of the first Bluetooth device node” is transmitted by the first Bluetooth device node itself and includes the address and attribute information for the first Bluetooth device node only, 
The same argument applies to similarly worded claim 11.
Therefore, the examiner considers claims 3 and 11 as lacking enablement.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide enablement for the subject matter of claims 3 and 11 or to amend the claims to bring them in conformance with the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190037419 (Knaappila) in view of US 20190200193 (Bae).
Regarding claim 1, Knaappila teaches “A method of Bluetooth networking (title) based on BLE-MESH Bluetooth network (paragraphs 0005 and 0046 and FIG 3), comprising:
a first Bluetooth device node (explicitly mapped to node 302b in FIG 3 and paragraphs 0046 – 0049) in a Bluetooth network comprising a plurality of Bluetooth device nodes (shown in FIG 3)
sending a…” “…message of the first Bluetooth device node to, and receiving a…” “…message of a second Bluetooth device node in the Bluetooth network and different from the first Bluetooth device node (explicitly mapped to node 302c in FIG 3 and paragraphs 0046 – 0049 which is different from the node 302b) from, the second Bluetooth device node (paragraph 0049 provides general description of transmitting signals between different nodes, for example, from the node 302d to the node 302a, 302b to 302c and 302e to 302c. Also shown as solid line in FIG 3 from 302d to 302a, from 302b and 302e to 302c. Particularly, with respect to specific nodes 302b and 302c mapped above to the first and second Bluetooth nodes, respectively, paragraph 0049 teaches that measurement of inter-node signal transmission characteristics of signals transmitted between nodes 302b and 302c may be made, e.g., in one direction in FIG. 3 although measurements may optionally be made both ways. Inter-node signal transmission made both ways between nodes 302b and 302c means that each node transmits a signal to the other node and receives a signal from that other node. In other words, the node 302b (“the first Bluetooth device node”) transmits a signal to the node 302c (“the second Bluetooth device node”) and receives a signal from the node 302c, as is required by the claim), wherein said…” “…message of the first Bluetooth device node comprises an address and an attribute information of the first Bluetooth device node, and said…” “…message of the second Bluetooth device node comprises an address and an attribute information of the second Bluetooth device node (paragraphs 0035, 0047 and 0073: transmission of signals to determine connectivity, distance is in the form of advertising packets. Paragraph 0092: advertising packets contain address of the sender. With respect to inclusion of “an attribute information”, this is interpreted as “something attributed as belonging to a person, thing, group, etc.; a quality, character, characteristic, or property” (see https://www.dictionary.com/browse/attribute). In view of this definition, paragraph 0070 teaches optimizing inter-node pairs based on types and/or frequency of packets to be transmitted by the application, paragraph 0071 teaches optimized inter-node pairs for a current application 212 being executed by one or more of the network nodes, paragraph 0072 teaches establishment of inter-node connections for the currently-executing application 212 and re-determination of inter-connection node pairs based on the characteristics of the new application 212, and paragraph 0076 teaches determination of inter-connection node pairs by all applications 212. Each of the underlined features represent “an attribute information”. In other words, what these paragraphs disclose is that the configuration of the mesh network depends on a particular application within any of the nodes, or all applications within all of the nodes, or frequency of packets to be transmitted by a particular application. However, for the control and configuration node 304 to know this “attribute information” it needs to be transmitted by the respective node and then retransmitted by the intermediary node. Therefore, this “attribute information” is either implicitly present in the advertising packets transmitted and retransmitted between the nodes, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include this “attribute information” for the method, which is based on using this information, to work. Also, please see additional information below with respect to secondary reference to Bae), and
sending the address and attribute information of the second Bluetooth device node to an intelligent platform (paragraph 0047: control node 304 receive from the other network nodes 302 transmitted signal packets that contain signal transmission characteristic information for signals received and measured at the location of these respective other network nodes 302. Such other nodes 302 transmit this measured signal transmission characteristic information to mesh configuration logic 275 of the control node 304. Such signal transmission characteristic information may include any characteristic of a wireless signal received at each other network node 302 that is indicative of a direction from which the signal is received at the other node, a spatial location of a device that transmitted the received signal to the other node, a strength of the signal as it is received at the other node. Paragraph 0049: As shown by the dashed line arrows in FIG. 3, node 302b (“the first Bluetooth device node”) may relay measured inter-node signal transmission characteristics of the node 302c signals to control node 304. With respect to particularly transmission of “the address”, although this is not explicitly disclosed, paragraph 0052 teaches that during configuration step, packets containing mesh communication control information transmitted from control node 304 to one or more target nodes 302a to 302e include identity of the nodes to which each target node 302 is to establish a mesh connection. This means that the configuration and control node 304 must necessarily know the identity of each of the nodes, such as its address, to be able to first, direct specific control information to be received by that specific node, and second, to define any node to which that specific node is to be connected. On the other side, as was explained above, nodes 302 transmit signal packets to the control node 304 that contain signal transmission characteristic information for signals received and measured at the location of these respective network nodes 302. These packets must necessarily include identification of the nodes from which the signals were received and measured, otherwise, this information would be meaningless. In other words, the node 302b (“the first Bluetooth device node”) transmits to the control node 304 information related to the signal received and measured from the node 302c (“the second Bluetooth device node”). The only way this information would be meaningful when transmitted to the control node 304 if it includes some form of identification of the node 302c. However, as was explained above, paragraph 0092 teaches that advertising packets used to perform measurements between the nodes contain address of the sender which identifies the sender. Therefore, the identification of the node 302c in the form of its address contained in their advertising messages (“the address” “of the second Bluetooth device node”) is either already included in the retransmission by the node 302b to the control node 304, or it would have been obvious to a person of ordinary skill in the art at the effective filing date to include the address of the node 302c in the retransmission by the node 302b in order to let the control and configuration node 304 know that the signal measurements made by the node 302b relate to the node 302c.
With respect to transmission of “the attribute information”, which is disclosed in paragraphs 0070 – 0072 and 0076 as particular application or all applications and/or frequency of packets to be transmitted by the application based on which the network topology is implemented, as was explained above, this is either implicitly present in the retransmissions to let the control node 304 know about these applications and/or frequency of packets, or it would have been obvious to a person of ordinary skill in the art to include this information for the method to work as described) different from the first Bluetooth device node and the second Bluetooth device node (paragraph 0046: In FIG. 3, network node 304 has been designated as a control and configuration node for mesh network 300 and may be a smart phone or tablet computer device including a BLE module 100 that implements smart Bluetooth module 200. As may be seen, the network node 304 is different from the rest of the nodes 302);
the second Bluetooth device node (node 302c in FIG 3)
sending the…” “…message of the second Bluetooth device node to, and receiving the…” “…message of the first Bluetooth device node from, the first Bluetooth device node (similar to what was explained above with respect to the “first Bluetooth device node” 302b, paragraph 0049 teaches that measurement of inter-node signal transmission characteristics of signals transmitted between nodes 302b and 302c may be made both ways. Inter-node signal transmission made both ways between nodes 302b and 302c means that each node transmits a signal to the other node and receives a signal from that other node. In other words, the node 302c (“the second Bluetooth device node”) transmits a signal to the node 302b (“the first Bluetooth device node”) and receives a signal from the node 302b, as is required by the claim), and
sending the address and the attribute information of the first Bluetooth device node to the intelligent platform (everything which was said above with respect to transmission of this information of the second Bluetooth device 302c by the first Bluetooth device 302b equally applies to the transmission, by the node 302c to the control node 304, of measured signal parameters transmitted by the first Bluetooth device 302b);
the intelligent platform calculating a configuration plan of the Bluetooth network according to the address and the attribute information of the first Bluetooth device node and the address and the attribute information of the second Bluetooth device node (paragraph 0050: mesh configuration logic 275 of a control node 304 (“the intelligent platform”) may use the directly measured inter-node signal transmission characteristics at control node 304 together with any relayed measured inter-node signal transmission characteristics received from other mesh nodes 302 of network 300 (which would include “information of the first Bluetooth device node” and “information of the second Bluetooth device node”) to determine particular non-broadcast inter-node connection routing paths (or alternatively inter-node broadcast routing paths) to be set up between pairs of individual network nodes 304 and 302 of the wireless network 300. The determination is based at least on determined signal strength (RSSI) or other signal strength measurement of received signals at other nodes 302 within the mesh network 300, calculated spatial location and/or relative positioning and orientation of nodes 304 and 302 to each other within network 300. With respect to “according to the address” “of the first Bluetooth device node” and “according to the address” “of the second Bluetooth device node”, paragraph 0052 teaches that during configuration step, packets containing mesh communication control information transmitted from control node 304 to one or more target nodes 302a to 302e include identity of the nodes to which each target node 302 is to establish a mesh connection. This means that the configuration and control node 304 must necessarily know the identity of each of the nodes, such as its address, to be able to first, direct specific control information to be received by that specific node, and second, to define any node to which that specific node is to be connected. Thus the configuration plan is based on “the address” of each node since it specifically tells the node having that address the connection parameters. With respect to “according to” “the attribute information of the first Bluetooth device node” and “according to” “the attribute information of the second Bluetooth device node”, paragraph 0070 teaches optimizing inter-node pairs based on types and/or frequency of packets to be transmitted by the application (which is one of “the attribute information”), paragraph 0071 teaches optimizing inter-node pairs for a current application 212 executed by one or more of the network nodes (which is another one of “the attribute information”), paragraph 0072 teaches establishment of inter-node connections for the currently-executing application 212 and re-determination of inter-connection node pairs for mesh communication between individual nodes based on the characteristics of the new application 212 (“the attribute information”), and paragraph 0076 teaches determination of inter-connection node pairs for non-broadcast or broadcast mesh communications by all applications 212 (“the attribute information”).), and obtaining a network configuration information adjustment according to the configuration plan (paragraph 0051: control node 304 may determine position and/or orientation of each of nodes 304 and 302 relative to each other and use this information to determine optimized or optimum non-broadcast BLE connection paths or inter-node broadcast routing paths between pairs of individual BLE device nodes. Paragraph 0052: packets containing mesh communication control information transmitted from control node 304 include identity of one or more connecting nodes to which each target node 302 is to establish a mesh connection, as well as the pre-connection role (scanner or advertiser) and connection role (master or slave) that each target role is to play relative to each identified connecting node to establish a connection. At least this change of roles from pre-connection (scanner or advertiser) to connection (master or slave) represents “network configuration information adjustment according to the configuration plan”. Similarly, with respect to FIG 4, paragraph 0057 discloses a transition from the topology shown in FIG 4A to the topology in FIG 4A, the control information for the transition representing “network configuration information adjustment according to the configuration plan”. Paragraph 0072, last sentence: determination of new configuration and corresponding adjustment based on characteristics of a new application); and
the intelligent platform delivering a network configuration information adjustment to at least one Bluetooth device node in the Bluetooth network of which a network configuration is adjusted according to the configuration plan (paragraph 0051: control node 304 may implement the determined optimized or optimum non-broadcast BLE connection paths or inter-node broadcast routing paths by providing mesh communication control information in packets transmitted from control node 304 to each of other nodes 302a-302e, as illustrated by the dotted line arrows in FIG. 3. Packets containing mesh communication control information may be transmitted directly or relayed (e.g., using BLE mesh broadcast signals) by intermediary nodes 302a and 302c from control node 304 to target nodes 302d and 302e that are out of communication range of control node 304. Paragraph 0052: packets containing mesh communication control information transmitted from control node 304 include identity of one or more connecting nodes to which each target node 302 is to establish a mesh connection, as well as the pre-connection role (scanner or advertiser) and connection role (master or slave) that each target role is to play relative to each identified connecting node to establish a connection. At least this change of roles from pre-connection (scanner or advertiser) to connection (master or slave), when implemented by each node 302, represents “configuration is adjusted according to the configuration plan”. Similarly, with respect to FIG 4, paragraph 0057 discloses a transition from the topology shown in FIG 4A to the topology in FIG 4B, implementation of which representing “a network configuration is adjusted according to the configuration plan”. Paragraph 0072, last sentence: determination of new configuration and corresponding adjustment based on characteristics of a new application).”

Knaappila does not disclose that the messages transmitted between the nodes prior to configuration are “heartbeat” messages. Knaappila, however, teaches in paragraph 0047 that these messages may be transmitted via one or more BLE broadcast advertising packets routed on broadcast/advertising channels through the broadcast mesh network, and/or by any other suitable communication such as directly to the control node via a broadcast advertising packet or a data packet transmitted during a connection to the control node 304 via data channel/s. Thus, Knaappila does not limit the format of the method to any particular one.
Bae in paragraph 0119 teaches that transmission of information between different nodes forming a mesh network may take many different forms including advertisement, mesh message and “heartbeat” message. Further, FIG 6C with corresponding description discloses format of the heartbeat message which also includes another type of “attribute information” (fields 633a-d). Paragraph 0116 teaches that the heartbeat messages may be used to determine the distance to the node, which is similar to usage of Knaappila’s signals to determine the distance between the nodes.
Therefore, since Knaappila does not limit format of the message transmitted by different nodes to any specific one, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an optional and well-known in the art “heartbeat message”, including such fields as 633a-d representing KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Using the heartbeat message would have also allowed to determine the current state of at least one feature supported by the node (see Bae, paragraph 0118).

Regarding claim 8, this claim is for a system performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the combined disclosure of Knaappila and Bae teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 8 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 8 additionally claims “a plurality of receiving and sending modules”, which is disclosed by Knaappila in FIG 1 as combination of transmit and receive for multiple nodes; “a process module”, which is disclosed by Knaappila paragraph 0033 and FIG 1 as CPU 150 which may be programmed to execute mesh configuration logic 275 as well as in FIG 2 as Bluetooth Smart module 200; “a detection module, configured to detect if the configuration plan of the Bluetooth network is a first configuration plan of the Bluetooth network”, which is an implicit part of the functionality of the CPU 150 or the Bluetooth Smart module 200 (since this limitation or claim in general do not distinguish between just “the configuration plan” and “a first configuration plan”, any configuration plan for the mesh 
Regarding claims 3 and 11, Knaappila teaches “detecting address and attribute information of the plurality of Bluetooth device nodes which is connected directly with the first Bluetooth device node based on the heartbeat message of the first Bluetooth device node (as best understood, with respect to FIG 3, node 302b was mapped to be “the first Bluetooth device node”. Therefore, although not shown in FIG 3, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that if any additional nodes (for example, not shown 302f, g, …) are present in the network which are farther away from the control and configuration node than the node 302b but within communication distance to the node 302b, to utilize the node 302b to receive and retransmit to the control and configuration node 304 the heartbeat messages received from the nodes 302f, g, … containing the address and attribute information of those farther away nodes 302f, g, ... Doing so would have expanded the method to additional nodes).”
Regarding claim 4, Knaappila teaches “constructing a whole network structural database based on Web-links forms (as best understood, since the specification as filed has absolutely no description or definition what “Web-links forms” may mean, Knaappila in paragraph 0071 and Table 2 discloses a routing table of optimized inter-node pairs corresponding to FIG. 5J that have been designated for carrying out mesh communications between various network nodes of FIG. 5J. In this regard, BLE connections for mesh communications will only be established between those pairs of nodes designated with an "X" in Table 2 which thus represent network links (corresponding to the broadly recited “Web-links forms”) between corresponding devices.), wherein the Web-links forms is formed by heartbeat message information of each of the plurality of Bluetooth device nodes (the network configuration and corresponding routing table are built based on the information transmitted within the heartbeat messages from peripheral devices to the control and configuration node, as was explained in the rejection of claim 1 above).”
Regarding claim 6, Knaappila teaches “further comprising:
receiving and forwarding information between the plurality of Bluetooth device nodes by relay nodes, wherein the relay nodes is a type of Bluetooth device node (this function is implemented in the node 302a and c in FIG 3 as well as the node 402a in FIG 4B and the node 502b in FIG 5J).”
Regarding claim 9, Knaappila teaches or fairly suggests “further comprising:
a memory module (different types of memory 155 shown in FIG 1, also paragraph 0037. Paragraph 0052: The mesh communication control information may be stored in non-volatile memory of each node 302 for use during mesh network communications. Examples of mesh communication control information include, but are not limited to, Mesh gateway information, mesh communication control information, etc.)…” “…Web-links forms which is formed by heartbeat message information of each of the plurality of Bluetooth device nodes, wherein the (as best understood, since the specification as filed has absolutely no description or definition what “Web-links forms” may mean, Knaappila in paragraph 0071 and Table 2 discloses a routing table of optimized inter-node pairs corresponding to FIG. 5J that have been designated for carrying out mesh communications between various network nodes of FIG. 5J. In this regard, BLE connections for mesh communications will only be established between those pairs of nodes designated with an "X" in Table 2 which thus represent network links (corresponding to the broadly recited “Web-links forms”) between corresponding devices. The network configuration and corresponding routing table are built based on the information transmitted within the heartbeat messages from peripheral devices to the control and configuration node, as was explained in the rejection of claim 1 above).”
Knaappila does not explicitly disclose that the memory is “configured to collect and store heartbeat message information of the each of the plurality of Bluetooth device nodes.”
Knaappila, however, in paragraph 0038 teaches various system memory to store packet information being received from or transmitted to another BLE device and in paragraph 0053 teaches that control node 304 may store the measured signal transmission characteristics transferred from nodes 302a and 302c in its internal non-volatile memory for future use.
Since Knaappila teaches storage of packet information being received or transmitted, as well as storing measured signal transmission characteristics, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190037419 (Knaappila) in view of US 20190200193 (Bae) as applied to claim 1 above, and further in view of US 20210297927 (Westrick).
Regarding claim 2, Knaappila does not teach “detecting the number of relay node in the configuration plan, obtaining a first configuration plan of the Bluetooth network when a number of the relay node remains the same within two successive configuration plans.”
However, Knaappila in paragraph 0070 teaches some of the methods of determination of the configuration of the mesh network which include a minimum spanning tree or minimum weight spanning tree which may be determined as a subset of the weighted edges (e.g., connected inter-node path lengths or distance) that 
On the other side, Westrick in paragraphs 0054 and 0062 teaches one of the goals of network configuration optimization is to minimize the total number of repeater (“relay”) nodes, with any node having to be a repeater repeating for the maximum number of nodes that needed a repeater.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the criteria disclosed by Westrick while determining the configuration of the mesh network of Knaappila, which would be generally consistent with the stated purpose of minimizing the total connection path length between the multiple network nodes. Doing so would have minimized the number of times network packets are repeated (see Westrick, paragraph 0054) thus decreasing the flooding of the network.
When the criteria of minimizing the number of repeating nodes is utilized in the iterative algorithm, it would have been obvious to a person of ordinary skill in the art to stop performing the iterations when the number of repeating nodes does not change between the subsequent iterations which indicates that the local minimum in the number of repeating nodes has been achieved.

Claims 5, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190037419 (Knaappila) in view of US 20190200193 (Bae) as applied to claims 1, 8 and 11 above, and further in view of An Overview of Machine Learning Approaches in Wireless Mesh Networks (Karunaratne).
Regarding claim 5 and 10, Knaappila does not teach “further comprising:
training topological structure samples of the Bluetooth network by using deep neural network models, extracting topological structure prediction models of the Bluetooth network.”
However, Knaappila in paragraph 0070 teaches some of the methods of determination of the configuration of the mesh network which include a minimum spanning tree or minimum weight spanning tree which may be determined as a subset of the weighted edges (e.g., connected inter-node path lengths or distance) that connects all network nodes together without any cycles and with the minimum possible total edge weight (e.g., minimum total connection path length between the multiple network nodes). Example spanning tree algorithms include, but are not limited to, Boruvka's algorithm, Prim's algorithm, Kruskal's algorithm, reverse-delete algorithm, linear time randomized algorithm, Chazelle's algorithm. Thus, Knaappila does not limit the method to determine the configuration of the mesh network to any particular one.
In this respect, Karunaratne on pages 103 – 104 teaches usage of machine learning and artificial neural networks to define connections within the mesh networks. Page 107 discloses application of deep neural networks to design features of the mesh networks.

It is well-known in the art that neural networks require training on samples and produce prediction models. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that if the objective is to produce configuration of the Bluetooth mesh network, as is the stated purpose of Knaappila, to utilize, as samples for the neural network, already existing and workable mesh network configurations of Knaappila (“training topological structure samples of the Bluetooth network”) so that the output of the neural network would result in further optimized mesh network structure (“extracting topological structure prediction models of the Bluetooth network”).
Regarding claim 7 and 12, Knaappila in combination with Karunaratne teaches or fairly suggests “further comprising: wherein topological structure samples of the Bluetooth network satisfies that all of the plurality of Bluetooth device nodes is covered by relay nodes, and all of the relay nodes are connected directly or indirectly.”
However, as was explained in the rejection of claim five above, it would have been obvious to train the neural network with existing and workable mesh network configurations of Knaappila, as samples for the neural network training. Such examples are shown in FIG 4B and 5J. In both cases these examples “satisfies that all of the plurality of Bluetooth device nodes is covered by relay nodes (in FIG 4B, all of the nodes 402b, 402c and 404 are connected (“covered by”) to the relay node 402a; in FIG 5J, all of the nodes 502a, 502c, 502d and 504 are connected (“covered by”) to the relay node 502b), and all of the relay nodes are connected directly or indirectly (although there is a single relay node in each of FIG 4B and 5J, the stated limitation would inherently be met in any topology of a mesh network since all the nodes in a mesh network, including relay nodes, are “connected directly or indirectly”).”
Regarding claim 13, this claim is rejected because of the same reasons as set forth in the rejection of claim 6 because they have similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648